Citation Nr: 0903444	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  99-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease at L4-5, with spinal stenosis, to include as 
secondary to a service-connected pilonidal cyst.  

2.  Entitlement to a total rating for compensation purposes, 
based on individual employability, due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty for training from June 1960 
to December 1960, with eleven months and nine days of other 
service.  

This matter was most recently before the Board of Veterans' 
Appeals in October 2008, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  Such remand was for the 
purpose of facilitating compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), as implemented by various 
regulations, and it was preceded by entry of a March 2006 
order by the United States Court of Appeals for Veterans 
Claims (Court) vacating and remanding a Board decision of 
September 2003, which had denied the issues of the veteran's 
entitlement to service connection on direct and secondary 
bases for degenerative disc disease at L4-5 with spinal 
stenosis and to a TDIU.  Following the RO's completion of the 
actions requested by the Board in October 2008, the case has 
been returned for further appellate consideration.  

At times during the course of the instant appeal, the veteran 
through his attorney has advanced allegations challenging a 
decision entered by the Board on a separate matter not herein 
under review; specifically, the Board's decision of December 
1998 in which a rating in excess of 10 percent for a 
pilonidal cyst was denied.  No timely appeal as to the 
December 1998 decision was thereafter taken to the United 
States Court of Appeals for Veterans Claims and, accordingly, 
the veteran's only recourse to challenge that decision would 
be by means of a motion for reconsideration or a motion for 
revision based on clear and unmistakable error.  No such 
motion has been received to date by the Board.  Should the 
veteran desire to avail himself of either of those options, 
he is referred to 38 C.F.R. § 20.1000 and 38 C.F.R. 
§ 20.1400, along with the regulations which immediately 
follow each of the cited regulations, as to the proper form 
and filing of any such motion.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Of the many and varied allegations advanced, several of which 
have no bearing on the specific matters herein on appeal, the 
veteran asserts that VA has failed to respond to his request 
for information as to the training, background, and licensing 
of Bethany Vardiman, PA-C, who conducted a VA medical 
examination involving the veteran on March 19, 2003, at the 
VA Medical Center in Fayetteville, North Carolina, and 
offered one or more opinions as to the matters herein at 
issue.  A written request for such information was provided 
to the RO in September 2004 by the veteran's attorney and 
there is no indication that a response was prepared and 
furnished to the veteran.  The veteran also questions the 
authority of Ms. Vardiman to undertake an examination and 
offer medical opinions, given the absence of any indication 
within the March 2003 report of that VA medical examination 
that she was under the direct supervision of a physician.  
The veteran submits photocopied materials from an internet 
search of a website operated by the Arkansas State Medical 
Board indicating that, as of March 2004, Ms. Vardiman was not 
a licensed physician's assistant.  

Notice is taken that the examination report does not contain 
the actual or electronic signature of a physician.  Veterans 
Benefits Administration's Adjudication Procedure Manual M21-
1, Manual Rewrite (M21-1 MR), Part III, Subpart iv, Chapter 
3, Section D, Subsection (a).  All original examination 
reports must be signed by a physician, unless the examination 
was performed by a clinical or counseling psychologist, 
dentist, audiologist, or optometrist.  (emphasis in 
original).  Reports of physical examinations conducted by 
qualified medical examiners other than physicians, such as 
nurse practitioners or physician's assistants, are acceptable 
if the reports are reviewed and signed by a physician.  
Examination reports transmitted by Compensation and Pension 
Record Interchange (CAPRI) (VA) medical center examinations) 
or EXAMTRAK (contract examinations) without signatures are 
acceptable since signed copies are maintained by the Veterans 
Health Administration (VHA) or contract examining facility.  
Id.  

Also, VA medical facilities (or the medical examination 
contractor) are responsible for ensuring that examiners are 
adequately qualified.  VBA Adjudication Procedure Manual M21-
1, Manual Rewrite (M21-1 MR), Part III, Subpart IV, Chapter 
3, Section D, Subsection b.  Veterans Service Center (VSC) 
employees are not expected to routinely review the 
credentials of clinical personnel to determine the 
acceptability of their reports.  Id.  However, the signature 
block of the examination report should contain the examiner's 
credentials.  Id.  If an unsigned or improperly signed 
examination report is received, the report must be returned 
as incomplete for rating purposes before undertaking any 
adjudicative action.  VBA Adjudication Procedure Manual M21-
1, Manual Rewrite (M21-1 MR), Part III, Subpart IV, Chapter 
3, Section D, Subsection c.  

Given the foregoing, and in view of the VA's statutory duty 
to assist the veteran in developing all pertinent evidence, 
further actions are deemed necessary prior to entry of a 
final administrative decision.  Accordingly, the case is 
REMANDED for the following actions:

1.  Ascertain whether B. Vardiman was a 
certified, licensed physician's assistant 
at the time she conducted the VA medical 
examination of the veteran in March 2003, 
and whether she was working under the 
supervision of a physician at that time, 
and, if so, the name of that physician 
should be identified.  Once obtained, such 
information should be committed to writing 
and made a part of the claims folder.  

2.  Request any needed revision of the 
aforementioned report of the VA medial 
examination conducted on March 19, 2003, 
to reflect, as appropriate, the electronic 
signatures and credentials of the 
examiner, B. Vardiman, and her supervising 
physician.  

3.  Thereafter, readjudicate the issues 
remaining on appeal, as reflected on the 
title page of this document, based on all 
pertinent evidence and all governing legal 
authority.  If any benefit sought on 
appeal remains denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


